--------------------------------------------------------------------------------

Exhibit 10.1

Amendment to Loan Documents graphic [image.jpg]

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of April 7, 2012,
by and between BOVIE MEDICAL CORPORATION, a Delaware corporation (the
“Borrower”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).


BACKGROUND


A.           The Borrower has executed and delivered to the Bank (or a
predecessor which is now known by the Bank’s name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).


B.           The Borrower and the Bank desire to amend the Loan Documents as
provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.           Certain of the Loan Documents are amended as set forth in Exhibit
A.  Any and all references to any Loan Document in any other Loan Document shall
be deemed to refer to such Loan Document as amended by this Amendment.  This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents.  To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.


2.           The Borrower hereby certifies that: (a) all of its representations
and warranties in the Loan Documents, as amended by this Amendment, are, except
as may otherwise be stated in this Amendment: (i) true and correct as of the
date of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.  The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.


3.           The Borrower hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Borrower or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Borrower’s
existing and future Obligations to the Bank, as modified by this Amendment.


4.           As a condition precedent to the effectiveness of this Amendment,
the Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           To induce the Bank to enter into this Amendment, the Borrower
waives and releases and forever discharges the Bank and its officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind that it may have against the Bank or any of them arising out
of or relating to the Obligations.  The Borrower further agrees to indemnify and
hold the Bank and its officers, directors, attorneys, agents and employees
harmless from any loss, damage, judgment, liability or expense (including
attorneys’ fees) suffered by or rendered against the Bank or any of them on
account of any claims arising out of or relating to the Obligations.  The
Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.


6.           This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument.   Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


7.           This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.


8.           This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank’s office indicated in the
Loan Documents is located.  This Amendment will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.


9.           Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed.  Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved).  The Borrower expressly
ratifies and confirms and waiver of jury trial provisions contained in the Loan
Documents.
 
[REMAINDER OF PAGE LEFT BLANK]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.
 

Signed and delivered in the presence of: BORROWER:       BOVIE MEDICAL
CORPORATION, a Delaware corporation

 

/s/ Debi Haley   By:  /s/ J. Robert Saron    Print Name:  Debi Haley      Name: 
J. Robert Saron         Title:  President               /s/ Gary D. Pickett    
      Print Name:  Gary D. Pickett          

 

  BANK:           PNC BANK, NATIONAL ASSOCIATION          
 
By:
/s/ Eric Vogt       Name:  Eric Vogt        Title: Senior Vice President  

 
 
- 3 -

--------------------------------------------------------------------------------

 
                                                                                    
EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF APRIL ____, 2012
BOVIE MEDICAL CORPORATION
 
A.
The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):



 
1.
Revolving Loan Agreement dated as of October 31, 2011 between Borrower and the
Bank with attached Borrowing Base Rider, as amended by Amendment to Loan
Documents dated March 8, 2012 (as amended, the “Revolving Loan Agreement”)



 
2.
Revolving Line of Credit Note dated October 31, 2011 in the face amount of
$6,000,000.00 executed by the Borrower in favor of the Bank



 
3.
Security Agreement (Revolving Loan) dated as of October 31, 2011 executed by the
Borrower in favor of the Bank (the “Revolving Security Agreement”)



 
4.
Equipment Line Loan Agreement dated as of October 31, 2011 between the Borrower
and the Bank (the “Equipment Loan Agreement” and collectively with the Revolving
Loan Agreement, the “Loan Agreements”)



 
5.
Non-Revolving Equipment Line of Credit Note dated as of October 31, 2011 in the
face amount of $1,000,000.00 executed by the Borrower in favor of the Bank



 
6.
Security Agreement (Equipment Loan) dated as of October 31, 2011 executed by the
Borrower in favor of the Bank (the “Equipment Security Agreement” and
collectively with the Revolving Security Agreement, the “Security Agreements”)



 
7.
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

 
B.           The Loan Documents are amended as follows:


 
1.
The definition of the term “EBITDA” contained in the Financial Covenants portion
of the Addendum attached to the Loan Agreements is hereby amended and restated
in its entirety as follows:

 

 
“EBITDA” means net income, adjusted for non-cash and non-recurring income and
expense items related to stock-based compensation, asset disposition, asset
impairment, changes in fair value of liabilities and any other non-cash and/or
non-recurring item that is deemed acceptable by the Bank in its sole discretion
based on its sole interpretation of the specific circumstances surrounding an
expense or income item being considered as an adjustment to EBITDA,plus interest
expense plus income tax expense plus depreciation plus amortization.

 
 
2.
The Security Agreements are modified by the addition at the end of the
definition of “Collateral” contained in Section 1 thereof of the following:

 
 
Exhibit A-Page 1 of 2

--------------------------------------------------------------------------------

 
 

 
“Notwithstanding the foregoing, the Collateral shall exclude all Debtor's right,
title and interest in and to (i) Modular Ergonomic Grip ("MEG") device, (ii)
Modullion, (iii) RF Skin Resurfacing, (iv) Scannula, (v) Double Jaw Forceps and
(vi) Tip-On-Tube, designs and trade names and licenses or other general
intangibles related thereto and all cash and noncash proceeds thereof. ”

 
C.
Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:



 
1.
Execution by all parties and delivery to the Bank of this Amendment.



 
2.
Payment by the Borrower of the filing fees in the amount of $60.00 to amend the
Bank's existing UCC financing statements.



 
3.
Reimbursement by the Borrower to the Bank of the fees and expenses of the Bank's
outside and in-house counsel in connection with this Amendment and the waiver
letter of even date herewith, which fees and expenses as of the date of this
Amendment are $____________.

 
 
Exhibit A-Page 2 of 2

--------------------------------------------------------------------------------

 